Claimant was discharged from her position as a school crossing guard for failing to perform her duties. The Board denied her application for unemployment insurance benefits, finding that she was terminated for misconduct. Evidence was adduced at the hearing that claimant, who admitted she understood her duties, failed to stand in the center of the crosswalk, direct traffic or escort the children across the crosswalk. In addition, claimant allowed the children to cross the crosswalk against the light. A police officer, who had observed claimant at her job, testified that three children, who were crossing the intersection without assistance from claimant, were almost struck by motor vehicles. Since claimant’s conduct evinces a willful disregard of behavior which employers have the right to expect of their employees, we find the Board’s finding is supported by substantial evidence (see, Matter of Punter [Ross], 43 NY2d 743, 744).
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ;, concur. Ordered that the decision is affirmed, without costs.